Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment and arguments filed on 08/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A final action in a first action interview pilot program is a written under normal office action rules and processes. 
2. 	Claims 1-20 are pending in the application. 
	This action is made Final. 
	Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the prior art of Lebeau and Parkinson are relied upon for the amended features. Therefore, Applicants arguments are considered moot in regard to the allowability of the claims. Applicant’s arguments have necessitated this final action. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non	obviousness.
5. 	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et. al. U.S. Publication No. 20130288753 published Oct. 31, 2013,  in view of  Woodall et. al. U.S. Publication No. 20130231937 published Sept. 5, 2013, in further view of Parkinson et. al. U.S. Publication No. 2014 (Cited 1449 filed 25 June 2020), or in the alternative in view of Lebeau et. al. U.S. Patent No. 9530410 filed Apr. 9, 2013.  

In regard to Independent claim 1, and claim 4, Jacobsen teaches a computer-implemented method for hands-free navigation of a head-mounted computing device, the method comprising: 
initializing, by the head-mounted computing device (HMD), a hands-free interaction mode, wherein the hands-free interaction mode enables hands-free interaction with a user interface of a touch-based operating system (Para 11, 14, 26, 45 hands free mode in a touch screen based device).   
identifying a touch-based control dialogue of a first instance of the user interface of the touch-based operating system.(Para 46, 51-52 - vocal input received and translated to map to touch interface inputs). 
Responsive to a command converting the first audible input to a corresponding set of touch-based inputs for communication to the touch-based operating system (See Para 46, 51, 57-59, 69 translating touch based or gesture inputs into command inputs to the software application).
Jacobsen does not specifically show:
generating an audio input cue for the identified touch-based control dialogue of the first instance of the user interface and responsive to detection of a first audible input corresponding to the audio input cue converting into touch
However, Woodall is analogous art to Jacobsen in teaching a HMD device with a touch based input that also accepts voice commands for the purposes of controlling a user interface (Woodall para 5). Woodall teaches displaying a cue (Para 5). Woodall teaches a HMD that can track head movements for input but also receive speech input (Para 17). Woodall teaches much like Jacobsen where input commands from the head or voice are mapped to the application and translated to provide input (Para 23) for the purposes of controlling the device hands free (Para 25). Woodall teaches Overlays can be provided to show commands to the user and present a cue (e.g. button or control (Para 33) to enable a user to press the button with a voice command). Woodall teaches the interface show command uttered by voice presents an overlay to the user of cue commands to execute a user interface function with audio input (Para 39-42). 
Jacobsen teaches a head tracking and speech recognition mode (Para 9, 61) and Woodall teaches a commands mode of providing the command interface to the user (Para 39), but neither show:
identifying another touch-based control dialogue of a second instance of the user interface of the touch-based operating system; and

responsive to detection of a second audible input corresponding to an instruction to activate a passive mode, disabling the conversion of audible input into touch-based inputs.

further comprising receiving a command to deactivate passive mode via the HMD and responsive to the command enabling conversion of audible inputs to touch input. 

 However, Parkinson is analogous art at teachings a HMD device that also translates voice commands into application commands on touch interfaces (Para 9, 46). Parkinson teaches a HMD device that can operate with a variety of sensors (para 43). Parkinson teaches an example of putting a device in a second touch based mode in response to a verbal input. (See example 2, Para 63-69). Jacobsen teaches there are times when user input error could occur (Apra 51-52) and it would be desirable to place the device in a disabled mode or turn certain functions off. (Para 55). Thus, Jacobsen shows in the limited ASR mode for speech system where the device is placed in limited mode to not respond to voice commands. This provides inadvertent activation of commands while viewing a full screen (Para 65). For example, when the device is put into phone call mode then the device will move to ASR limited mode. Once the phone is terminated then normal mode resumes. Additionally in limited mode, all of the speech commands but one are replaced. Once the trigger word is uttered then a secondary prompt is given to ensure the user wants to go back to full mode and if so then limited mode is cancelled. (Para 69). Thus, the user can also remove the limited input and return to full input mode. The combination of Jacobsen, Woodall and Parkinson would reflect a headset that can simply have the voice input reduced at the user command to prevent input into the interface. 
In the alternative, the skilled artisan having the teachings of Lebeau in front of them would understand that a mode control of the interface based on a spoken voice command to prevent further voice input can be provided in a variety of ways. Lebeau teaches it may be desirable in a HMD device to disable certain voice commands in order to prevent false voice inputs (col. 1, lines 50-67). Lebeau teaches an HMD may continuously listen for voice commands (col. 3, lines 40-67) until a guard phrase is uttered then causing voice commands to be disabled. For example, the HMD device may be a challenge to operate in some environments (col. 3-4). Lebeau teaches the device can switch modes so as to correspond to the state of the UI which may disable voice interaction (col. 4, lines 24-46). Lebeau teaches presenting a “cue” to a user so as to indicate to the user which mode the device is in and if voice commands are accepted (See also col. 5). 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Jacobsen, Parkinson, Lebeau and Woodall in front of them to modify Jacobsen interface with Woodall overlay to provide a cue to correspond to audio input. The motivation to combine Jacobsen with Woodall comes from Woodall that “every user interface screen made available on the HSC 100 has the ability to receive the show command voice commands” (Para 35) and other voice commands can be placed in the overlay (Para 36) with cue commands and that each cue is associated with a voice command (Para 42). The motivation to combine Jacobsen with Parkinson comes from Parkinson as Parkinson suggests it would be desirable to allow the user to wear the headset for prolonged periods and thus reduce unintended input where the user doesn’t want to provide an input to cause the display to change while having a conversation (Para 53, 64). The motivation to combine Lebeau in the alternative comes from Lebeau to allow voice commands in some modes and not in others and a particular interface mode may specify which input data it may accept thus may upon switching disable voice inputs (col. 4-5, 13).     
dependent claim 2-3 and 7, as indicated in the above discussion Jacobsen, Parkinson, Lebeau and Woodall teach each element of claim 1, 
Jacobsen does not teach the computer-implemented method further comprising displaying at least one graphical overlay control over the first instance of the user interface on the display of the head-mounted computing device or wherein the at least one graphical overlay control includes a visual indicator that represents the audio input cue corresponding to the touch-based control dialogue and wherein generating the audio input cue comprises: extracting an identifier corresponding to the touch-based control dialogue from the mobile application; and converting the identifier to the audio input cue. 
 
However, Woodall is analogous art to Jacobsen in teaching a HMD device with a touch based input that also accepts voice commands for the purposes of controlling a user interface (Woodall para 5). Woodall teaches displaying a cue (Para 5). Woodall teaches a HMD that can track head movements for input but also receive speech input (Para 17). Woodall teaches much like Jacobsen where input commands from the head or voice are mapped to the application and translated to provide input (Para 23) for the purposes of controlling the device hands free (Para 25). Woodall teaches Overlays can be provided to show commands to the user and present a cue (e.g. button or control (Para 33) to enable a user to press the button with a voice command). Woodall teaches the interface show command uttered by voice presents an overlay to the user of visual cue commands to execute a user interface function with audio input (Para 39-42). 
 Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Jacobsen, Parkinson, Lebeau and Woodall in front of them to modify Jacobsen interface with Woodall overlay to provide a cue to correspond to audio input. The motivation to combine Jacobsen with Woodall comes from Woodall that “every user interface screen made available on the HSC 100 has the ability to receive the show command voice commands” (Para 35) and other voice commands can be placed in the overlay (Para 36) with cue commands and that each cue is associated with a voice command (Para 42).   

With respect to dependent claim 5, Jacobsen in view of Woodall  teaches the computer-implemented method of claim 1, further comprising performing speech recognition to extract text from the first audible input (See Jacobsen Para 46-47, 50 e.g. pan, zoom. Etc.) of translating text of command into interface command), and wherein detecting the first audible input is based on determining that the extracted text matches the first audible input cue (Woodall teaches Overlays can be provided to show commands to the user and present a cue (e.g. button or control (Para 33) to enable a user to press the button with a voice command). Woodall teaches the interface show command uttered by voice presents an overlay to the user of visual cue commands to execute a user interface function with audio input (Para 39-42). 
 Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Jacobsen, Parkinson, Lebeau and Woodall in front of them to modify Jacobsen interface with Woodall overlay to provide a cue to correspond to audio input. The motivation to combine Jacobsen with Woodall comes from Woodall that “every user interface screen made available on the HSC 100 has the ability to receive the show command voice commands” (Para 35) and other voice commands can be placed in the overlay (Para 36) with cue commands and that each cue is associated with a voice command (Para 42).   
 
With respect to dependent claim 6, Jacobsen teaches the computer-implemented method wherein the user interface is associated with a mobile application executing in the touch-based operating system (See Mobile device Fig. 4A, phone Para 26, 51, 55).  
With respect to dependent claim 8, Jacobsen teaches the computer-implemented method wherein in response to the communication of the corresponding set of touch-based inputs to the touch-based operating system a second instance of the user interface is generated (See fig. 4a, where the user provides an input to an email interface and second interface is generated of the specific email to Hanna) (Para 56-59). 

With respect to claims 9-15, claims 9-15 reflect a non-transitory computer readable medium comprising instructions for executing the steps of method claims 1-6, and in further view of the following are rejected along the same rationale. Jacobsen expressly shows a medium (Para 70) for storing the instructions and a device (Para 25-36).  
With respect to claims 16-20, claims16-20 reflect a system with one or more processors and a storage media that implement a method in a substantially similar manner as the steps of method claims 1-6, and in further view of the following are rejected along the same rationale. Jacobsen expressly shows a medium (Para 70) for storing the instructions and a device (Para 25-36). Jacobsen expressly shows a hands free input (Para 38). And Woodall provides the visual cue output upon selection that is recognized (Para 35). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179